Citation Nr: 1437077	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a 20 percent disability evaluation for sensorimotor neuropathy of the right lower extremity prior to January 23, 2008.

2.  Entitlement to a 20 percent disability evaluation for sensorimotor neuropathy of the left lower extremity prior to January 23, 2008.

3.  Entitlement to a 20 percent disability evaluation for a benign right hand tremor prior to January 23, 2008.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to June 1971 and from April 1981 to December 2000.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2003 RO rating decision, which, inter alia, continued separate noncompensable evaluations for sensorimotor neuropathy of the left and right lower extremities and for a right hand tremor, effective January 1, 2001.  

In a February 2008 rating decision issued in May 2008, the Veteran was granted separate 20 percent ratings for neuropathy of the left and right lower extremities and for a right hand tremor, effective from January 23, 2008.  The Veteran filed an NOD in June 2008, with regard to the effective dates of the assigned 20 percent ratings.  The Veteran also indicated that he is satisfied with each of the assigned 20 percent ratings.  As previously discussed in the September 2008 and April 2012 Remands, the only issues that remain on appeal are those listed on the title page of this decision.   

In August 2006 and December 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ).  Transcripts of those hearings are of record.  

The Board remanded the claims for additional development in August 2007, September 2008, and April 2012.  The claims have now properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.





FINDINGS OF FACT

1.  For the entire period on appeal beginning January 1, 2001, the Veteran's right lower extremity sensorimotor neuropathy has been manifested by moderate symptoms of decreased sensation, numbness, and sharp pain.  

2.  For the entire period on appeal beginning January 1, 2001, the Veteran's left lower extremity sensorimotor neuropathy has been manifested by moderate symptoms of decreased sensation, numbness, and sharp pain.  

3.  For the entire period on appeal beginning January 1, 2001, the Veteran's benign right hand tremor has been manifested by decreased manual dexterity, mild in nature.


CONCLUSIONS OF LAW

1.  Prior to January 23, 2008, and beginning January 1, 2001the criteria for a rating of 20 percent, but not higher, for the Veteran's right lower extremity sensorimotor neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 8624 (2013).

2.  Prior to January 23, 2008, and beginning January 1, 2001, the criteria for a rating of 20 percent, but not higher, for the Veteran's left lower extremity sensorimotor neuropathy have been met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 8624 (2013).

3.  Prior to January 23, 2008, and beginning January 1, 2001, the criteria for a rating of 20 percent, but not higher, for the Veteran's benign right hand tremor have been met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 8614 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

As the Board is granting the full benefits sought on appeal, an initial 20 percent rating for each disability, there are no further VCAA duties with regard to these issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The Veteran essentially contends that his service-connected disabilities have manifested by consistent symptomatology since he was service connected.  As he was granted a 20 percent rating for each lower extremity and his right arm tremor effective January 23, 2008, he argues that these ratings should stand for the entirety of his service connection period.   

The Veteran is currently evaluated under Diagnostic Code 8624 for his lower extremity sensorimotor neuropathy and 8614 for his benign right hand tremor, each for neuritis.  

In reviewing the claims file, the Veteran has alleged consistent symptoms for the entirety of the appeal period, beginning with his original claim in January 2001, regarding each of his lower extremities and his right hand tremor.  In this regard, a layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds that the Veteran's reports concerning symptomatology during the entire appeal period have also been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The basis of the RO's February 2008 rating decision that increased the Veteran's rating was the examination report of a January 2008 VA examination.  Based on the symptoms that the Veteran relayed at that examination, nearly identical to those expressed in earlier examinations and statements submitted to the RO (See, e.g., VA examination from February 2003), the examiner considered the Veteran's lower extremity disabilities "moderate" in nature and his right hand tremor to be "mild" in nature.  The RO increased the ratings to 20 percent for each disability, accordingly.  

The Board finds the only apparent reason for the RO's increase was the terminology of the physician.  Indeed, the Board finds that the Veteran's symptomatology has been consistent throughout the appeal period.  Under 38 C.F.R. § 4.123, the maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate.  Accordingly, the Board finds that a 20 percent rating for each lower extremity, acknowledging the moderate symptomatology, and a 20 percent rating for his right hand tremor, for mild symptomatology, is appropriate for the entire appeal period.  















ORDER

A 20 percent disability evaluation for sensorimotor neuropathy of the right lower extremity prior to January 23, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability evaluation for sensorimotor neuropathy of the left lower extremity prior to January 23, 2008 is granted subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability evaluation for a benign right hand tremor prior to January 23, 2008 is granted subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


